Citation Nr: 0305953	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a combined evaluation in excess of 20 
percent for residuals of a right knee arthrotomy, prior to 
April 13, 2000.

2.  Entitlement to an increased rating for residuals of an 
arthrotomy of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Regional 
Office (RO) that confirmed and continued a 20 percent 
evaluation for the service-connected residuals of a right 
knee arthrotomy through April 12, 2000.  In addition, 
effective from April 13, 2000, the rating decision assigned a 
separate 10 percent rating for right knee instability, as a 
residual of the arthrotomy, and a separate 10 percent rating 
for traumatic arthritis of the right knee.  This case was 
previously before the Board in January 2002, at which time it 
was remanded for additional development of the record.  As 
the requested development has been accomplished, the case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  Prior to April 13, 2000, the veteran's right knee 
disability was manifested by pain, with no clinical evidence 
of instability, and productive of no more than moderate 
impairment.

3.  From April 13, 2000, functional impairment of the right 
knee comparable to more than slight instability has not been 
demonstrated by competent evidence.

4.  From April 13, 2000, right knee arthritis has been 
manifested by pain productive of functional impairment 
comparable to no more than flexion limited to 45 degrees.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for residuals of a right 
knee arthrotomy prior to April 13, 2000 is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002).

2.  Effective April 13, 2000, a rating in excess of 10 
percent for nonarthritic residuals of a right knee 
arthrotomy, is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2002).

3.  Effective April 13, 2000, a rating in excess of 10 
percent for traumatic arthritis of the right knee is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  By letter 
dated in February 2002, the veteran was apprised of the 
pertinent provisions of the VCAA and of that evidence he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records and examination 
reports.  The veteran has not indicated that there is any 
additional evidence that could be obtained.  Accordingly, the 
Board finds that all information and evidence have been 
developed to the extent possible and that no prejudice will 
result to the veteran by the Board's consideration of this 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Factual background

The veteran submitted a claim for an increased rating for his 
service-connected right knee disability in March 2000.

A VA examination of the joints was conducted on April 13, 
2000.  The veteran related that his symptoms had gradually 
increased with the passage of time.  He complained of 
intermittent right knee pain and stated that it increased 
with standing or driving long distances.  He claimed that he 
had pain every day.  He characterized the pain as generally 
being a dull ache, but that it could become a sharp pain if 
he stepped the wrong way.  He rated that pain as 3/10.  He 
indicated that he had weakness in the knee and that it would 
turn on him.  He was doing leg strengthening exercises that 
had helped.  The veteran reported that the right knee was 
swollen most of the time.  He denied redness or heat in the 
joint.  He maintained that the knee would give way and he 
would fall if he stepped on something the wrong way.  He 
asserted that the right knee fatigued and had lack of 
endurance compared to the left.  He took medication for pain 
on an as needed basis, depending on his pain and activity 
level.  He denied periods of flare-up of the knee symptoms 
and stated that his symptoms were stable.  He said that he 
wore a brace about once a month.  He denied episodes of 
dislocation or recurrent subluxation, and there were no 
symptoms consistent with inflammatory arthritis.  

An examination revealed a scar on the right knee that was 
neither tender nor adherent.  It was stated that following 
repetitive use, the knee would be limited by pain.  The 
veteran had objective evidence for right knee pain when he 
approached the end of active range of motion.  He was unable 
to perform a deep knee bend, and could only bend to 45 
degrees, when he could no longer continue squatting secondary 
to pain.  The veteran sat with his knee extended during the 
examination.  There was no edema, effusion, joint 
instability, tenderness, redness, heat, abnormal movement or 
guarding of movement.  The right quadriceps and hamstrings 
were weaker than the left and rated 4+/5.  There was crepitus 
in the right knee with movement.  The veteran's gait was 
normal and there were no functional limitations on standing 
or walking.  There were no callosities, breakdown or unusual 
shoe wear pattern that would indicate abnormal weight 
bearing.  There was no ankylosis present.  Knee flexion was 
full at 140 degrees and extension was 0 degrees.  There was 
no varus or valgus motion in neutral position or with 30 
degrees of flexion.  Lachman's test and the anterior and 
posterior drawer tests were normal.  McMurray's test was 
positive and elicited pain.  The diagnostic impression was 
that the veteran suffered from the residuals of an old trauma 
to the right knee that had been surgically treated.  It was 
indicated that the veteran had severe degenerative joint 
disease.  

VA outpatient treatment records dated in 1999 and 2000 have 
been associated with the claims folder.  When he was seen in 
August 1999, it was indicated that the veteran's right knee 
was stable to varus/valgus stress.  He had some varus 
alignment of the knee with a well-healed medial incision.  He 
had full, free range of motion.  The examiner stated that the 
veteran was a good candidate for a total knee arthroplasty.  
It was reported that he had minimal symptoms.  In August 
2000, the veteran related that his pain had deteriorated, but 
was still controlled by Ibuprofen.  An examination showed 
full extension to about 110 degrees of flexion.  The right 
knee was stable in girth.  Valgus stress testing was stable 
on anterior and posterior cruciate testing.  

The veteran was afforded a VA examination of the joints in 
October 2000.  He described daily, aching pain in the right 
knee.  Occasionally, the pain was more severe, and this 
depended on the type of activities he was doing.  He stated 
that the knee did not lock on him.  He reported that he was 
seen at the VA outpatient clinic on an annual basis.  The 
examiner noted that he reviewed the claims folder.  On 
examination, it was noted that the veteran was wearing the 
knee brace.  When he walked, whether with or without the 
brace, the veteran did not have a discernible limp.  The 
general alignment of the right knee was normal.  The veteran 
was unable to squat because of pain over the anterior aspect 
of the right knee.  The scar was nontender and nonpainful.  
There was no adherence of the scar to the soft tissue of the 
bone, and there was no keloid formation.  The circumference 
of the thighs was equal.  Range of motion was from 0-125 
degrees with mild crepitation of the patellofemoral joint 
during the last 30 degrees of flexion.  When he flexed the 
knee, it began to hurt and became painful over the anterior 
and sides of the knee between 80-125 degrees of flexion.  
When the veteran fully extended the knee, it hurt from the 
last 5 or 10 degrees of full extension.  There was no medial, 
lateral, anterior or posterior instability of the knee, and 
there was no instability of the patella.  The strength of the 
thigh muscles was 5/5.  There was no fluid or effusion of the 
right knee.  The examiner stated that X-ray studies of the 
knee in August 2000 revealed severe arthritic changes of the 
patellofemoral joint.  The impression was that the veteran 
was postoperative total medial meniscectomy of the right 
knee, and that since then, he had developed arthritic changes 
over the right knee with resultant pain and discomfort on a 
daily basis. 

The veteran was seen in a VA outpatient clinic in August 
2001.  He reported that his right knee was gradually getting 
worse.  He was tolerating the discomfort with Ibuprofen.  He 
walked with a mild to moderate right antalgic limp.  Although 
he could flex completely, this was painful.  The patella was 
quite immobile.  There was no effusion.  The examiner 
indicated that the veteran was to remain on his current 
medication and return for his yearly follow-up evaluation.  

Another VA examination of the joints was conducted in July 
2002.  The veteran reported that he had increased pain in the 
right knee.  He stated that the pain was located in the 
anterior aspect of the knee and the retropatellar region, and 
somewhat laterally to the right patella.  He described 
stiffness when he first got up, but that this improved as he 
walked in the morning.  He related that if he walked in 
excess of 1/2 mile, he would start to have an increase in the 
level of his pain.  He denied swelling, heat, redness or 
frequent instability of the right knee.  He reported that 
about three weeks earlier, his right knee gave way and he 
fell after he stepped in a hole.  The veteran denied locking, 
but stated that he felt a popping sensation on the posterior 
aspect of the kneecap.  He denied loss of strength or easy 
fatigability, but noted that he walked with a limp after he 
started having pain.  His current treatment consisted of 
Motrin on a daily basis and the use of a knee brace.  He 
denied periodic flare-ups, but noted that there were 
precipitating factors to his knee pain.  The examiner noted 
that he reviewed the claims folder.  It was also indicated 
that the veteran had not had any surgery to the right knee 
since the initial operation.  He described occasional 
grinding and popping of the knee that caused significant 
pain.  He indicated that his pain ranged from 0-2/10 during 
the examination.  

An examination disclosed that the veteran walked with a 
normal balanced gait and an even stride, with no antalgic 
noted.  The circumference of his right thigh was 44 
centimeters, compared to 45 centimeters on the left.  Range 
of motion was from 0-135 degrees.  He reported some 
discomfort at the terminus of the range of motion.  The 
discomfort was located in the inferolateral region of the 
right patella.  The right knee was stable to both varus and 
valgus stress.  Anterior and posterior drawer signs were 
negative, as was Lachman's sign.  Muscle strength testing 
revealed +5/5.  It was noted that the veteran had some 
increased discomfort and patellar compression.  X-ray studies 
of the right knee revealed severe medial compartment 
arthrosis.  The diagnosis was post-traumatic arthritis in the 
right knee with significant involvement of the patellofemoral 
joint.  It was reported that the veteran denied recurrent 
subluxation of the knee.  The examiner stated that after 
close questioning of the veteran and a review of the medical 
records, it was apparent that the veteran did not have true 
instability of the knee, but on rare occasions had "pain 
mediated" and weakness involving the right knee.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  When slight, a 10 percent evaluation will 
be assigned.  Diagnostic Code 5257.

A 20 percent evaluation may be assigned for a dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint.  Diagnostic Code 5258.

A 10 percent evaluation may be assigned for removal of the 
semilunar cartilage, symptomatic.  Diagnostic Code 5259.

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260.

A 30 evaluation may be assigned when extension of the leg is 
limited to 20 degrees.  When extension is limited to 15 
degrees, a 20 percent evaluation is assignable.  When limited 
to 10 degrees, a 10 percent rating may be assigned.  
Diagnostic Code 5261.

The initial question is whether a rating in excess of 20 
percent is warranted for residuals of a right knee 
arthrotomy, prior to April 13, 2000.  During the VA 
examination conducted in April 2000, it is significant to 
point out that there was no limitation of motion of the right 
knee.  In addition, it was specifically observed that there 
was no instability, effusion, redness or heat.  Also, the 
veteran denied episodes of dislocation or subluxation.  There 
was pain on motion, a positive McMurray's test and the right 
quadriceps and hamstrings were noted to be weaker than the 
left.  As noted above, in order to assign a 30 percent rating 
for residuals of an arthrotomy, the evidence must establish 
that the knee condition is severe.  The medical findings in 
this case demonstrate, however, that the impairment was not 
more than moderate prior to April 13, 2000.  The evidence in 
support of the veteran's claim consists of some examination 
findings and the veteran's statements regarding the severity 
of his disability.  The Board concludes, however, that the 
majority of the examination findings show that the severity 
of the right knee disability was not more than moderate prior 
to April 13, 2000.  

As noted above, based on the findings of the VA examination 
in April 2000, the RO, in a rating decision dated in June 
2000, continued the 20 percent evaluation for residuals of a 
right knee arthrotomy prior to April 13, 2000, and thereafter 
assigned a 10 percent evaluation for residuals of an 
arthrotomy of the right knee, evaluated as 10 percent under 
Diagnostic Codes 5258/5259, and assigned a separate 10 
percent rating for traumatic osteoarthritis of the right 
knee, under Diagnostic Code 5010.  These 10 percent 
evaluations were effective April 13, 2000.  The veteran 
argues that a higher rating is warranted for these service-
connected disabilities.  

In rating the veteran's service-connected right knee 
disability in the June 2000 rating decision, the RO 
terminated the use of Diagnostic Code 5257, assigned a 10 
percent rating for residuals of an arthrotomy of the right 
knee under Diagnostic Code 5258/5259, and assigned a separate 
10 percent rating for traumatic osteoarthritis of the right 
knee under Diagnostic Code 5010.  Since there was no decrease 
in the level of the veteran's compensation award, the 
provisions of 38 C.F.R. § 3.105(e) are not applicable.  

With respect to the Diagnostic Codes selected, as noted 
above, the RO used Diagnostic Code 5010, based on limitation 
of motion, and Diagnostic Code 5258/5259, which also 
contemplates limitation of motion.  To the extent that the RO 
selected these Diagnostic Codes, it appears that the RO 
provided separate evaluations of the same manifestations 
under different Diagnostic Codes, in violation of VAOPGCPREC 
9-98 and 38 C.F.R. § 4.14.  However, the Board will not 
disturb this determination and will evaluate the current 
level of impairment of the veteran's service-connected left 
knee disabilities under all appropriate Diagnostic Codes.  

The veteran has been afforded two recent VA examinations to 
evaluate the severity of his right knee disability.  With 
respect to the claim for an increased rating for nonarthritic 
residuals of the right knee arthrotomy from April 13, 2000, 
the Board notes that neither the October 2000 nor the July 
2002 examination shows that any instability of the right knee 
is present.  Accordingly, the Board finds that the probative 
medical evidence is against the claim for a higher rating for 
residuals of an arthrotomy of the right knee from April 13, 
2000 under Diagnostic Code 5257.  Further, there is no 
indication of locking or effusion and, therefore, a 20 
percent evaluation is not warranted under Diagnostic Code 
5258.  The 10 percent evaluation is the maximum schedular 
rating afforded under Diagnostic Code 5259.  The Board 
concludes that the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for residuals 
of a right knee arthrotomy from April 13, 2000.  

Finally, the veteran argues that a higher rating should be 
assigned for traumatic arthritis of the right knee.  The VA 
examinations of October 2000 and July 2002 demonstrated that 
the veteran had essentially full range of motion, except he 
had pain with the last 5 or 10 degrees of full extension.  As 
the pain does not operate to limit extension, even with 
consideration of pain on use, there has been no demonstration 
of functional impairment of the right knee warranting a 
higher evaluation under Diagnostic Codes 5260 and/or 5261.  
The Board concludes, therefore, that the preponderance of the 
evidence is against the claim for an increased rating for 
traumatic arthritis of the right knee.  

Although the veteran continues to express significant 
complaints concerning the right knee, the examinations have 
not shown that a higher rating is warranted for his right 
knee disability.  The Board concludes that the medical 
findings on examination are of greater probative value in 
rating the disabilities at issue than the veteran's lay 
statements regarding the severity of his disability.  The 
weight of the evidence is against the claim for an increased 
rating for traumatic arthritis of the right knee.  

The United States Court of Appeals for Veterans Claims has 
held that when a Diagnostic Code provides for compensation 
based solely upon limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2002) must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  However, even with consideration of 
functional loss due to pain, the veteran's disability picture 
does not approximate the limitation of leg flexion or 
extension warranted for a higher evaluation under 38 C.F.R. 
Part 4, Diagnostic Codes 5260 or 5261.


ORDER

A rating in excess of 20 percent for residuals of a right 
knee arthrotomy prior to April 13, 2000 is denied.

An increased rating for nonarthritic residuals of an 
arthrotomy of the right knee, currently evaluated as 10 
percent disabling, is denied.

An increased rating for traumatic arthritis of the right knee 
is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


